UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A Amendment No. 2 Registration Statement under the Securities Act of 1933 CHINA MEDIA INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 12/F, Block D, Chang An Guo Ji No. 88 Nan Guan Zheng Street Beilin District, Xi'An, Shaan'Xi Province China - 710068 (86) 298765-1114 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) CSC Services of Nevada, Inc. 502 East John Street Carson City, Nevada 89706 (775) 882-3072 (Name, address, including zip code, and telephone number, including area code, of agent for service) Approximate Date of Commencement of Proposed Sale to the Public:As soon as practicable after this Prospectus is declared effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Prospectus number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price per Security (1) Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee Shares of Common Stock, par value $0.00001 Estimated solely for purposes of calculating the registration fee in accordance with Rule 457 of the Securities Act of 1933. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said section 8(a), may determine. 1 PROSPECTUS CHINA MEDIA INC. 8,200,000 Shares of Common Stock The date of this Prospectus is April 21 , 2010. China Media Inc. (“China Media”, “we”, “us”) is registering 8,200,000 shares of common stock held by 7 selling security holders. The selling security holders must sell their shares at an initial price of $0.005 per share until a market for our common stock develops on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices.We will not receive any proceeds from the sale of shares of our common stock by the selling security holders, who will receive aggregate net proceeds of $41,000 if all of the shares being registered are sold.We will incur all costs associated with this Prospectus. Our common stock is quoted on the OTC Bulletin Board under the symbol “CHND.OB”.Though our common stock became eligible for quotation on the OTC Bulletin Board on September 19, 2008, as of the date of the filing of this Prospectus there have not been any trades in our common stock.The OTC Bulletin Board is a regulated quotation service that displays real-time quotes, last-sale prices and volume information for over-the-counter equity securities.Over-the-counter securities are traded by a community of market makers that enter quotes and trade through a sophisticated computer network. Information on the OTC Bulletin Board can be found at www.otcbb.com. OTC Bulletin Board quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions, and may not represent actual transactions.Our common stock is presently not traded on any stock market or securities exchange. We do not intend to apply for listing on any national securities exchange or on the NASDAQ stock market.The purchasers in this offering may be receiving an illiquid security. An investment in our securities is speculative. See the section entitled "Risk Factors" beginning on Page 9 of this Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this Prospectus.Any representation to the contrary is a criminal offense. The information in this Prospectus is not complete and may be changed.The selling security holders may not sell these securities until the registration statement that includes this Prospectus is declared effective by the Securities and Exchange Commission.This Prospectus shall not constitute an offer to sell or the solicitation of an offer to buy these securities, nor shall the selling security holderssell any of these securities in any state where such an offer or solicitation would be unlawful before registration or qualification under such state's securities laws. 2 Table of Contents Prospectus Summary 4 Risk Factors 7 Use of Proceeds 14 Determination of Offering Price 14 Dilution 14 Selling Security Holders 15 Plan of Distribution 17 Description of Securities to be Registered 20 Interests of Named Experts and Counsel 21 Description of Business 21 Description of Property 31 Legal Proceedings 32 Market for Common Equity and Related Stockholder Matters 32 Financial Statements 32 Management's Discussion and Analysis of Financial Position and Results of Operations 34 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 40 Directors and Executive Officers 40 Executive Compensation 43 Security Ownership of Certain Beneficial Owners and Management 45 Certain Relationships and Related Transactions 46 Disclosure of Commission Position on Indemnification of Securities Act Liabilities 3 Prospectus Summary This Prospectus includes forward-looking statements. To the extent that any statements made in this Prospectus contain information that is not historical, such as financial projections, information or expectations about our business plans, results of operations, products or markets, or future events, such statements are forward-looking. Forward-looking statements can be identified by the use of words such as “intends”, “anticipates”, “believes”, “estimates”, “projects”, “forecasts”, “expects”, “plans” and “proposes”.Although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, there are a number of risks and uncertainties that could cause actual results to differ materially from such forward-looking statements.These include, among others, the cautionary statements in the “Risk Factors” section beginning on page 9 of this Prospectus and the “Management's Discussion and Analysis of Financial Position and Results of Operations” section elsewhere in this Prospectus.We do not undertake any obligation to publicly update any forward-looking statements. Our Business We were incorporated under the name Protecwerx Inc. on October 16, 2007 under the laws of the State of Nevada.On July 7, 2009 we effected a change of control pursuant to which Fullead Overseas Limited, a company over which our Director, Bin Li, has sole voting and investment power, acquired approximately 85% of our common stock.On August 6, 2009 we filed an amendment to our Articles of Incorporation to change our name to China Media Inc., and on September 16, 2009 we entered into a share exchange agreement with Vallant Pictures Entertainment Co., Ltd., now our wholly owned subsidiary.The closing of the transactions contemplated by the share exchange agreement occurred on November 30, 2009, at which time we adopted the business of Vallant.Our principal executive offices are located at 12/F, Block D, Chang An Guo Ji, No. 88 Nan Guan Zheng Street, Beilin District, Xi'An, Shaan'Xi Province, China 710068.Our telephone number is (86) 298765-1114.Our fiscal year end is June 30. Prior to closing of the transactions contemplated by the share exchange agreement with Vallant, we had no material operations, had not generated any revenues, had incurred net losses since our inception and relied on the sale of equity securities and capital from related parties to fund our operations.Our auditor issued a going concern qualification in its most recent report, which is included in our Annual Report on Form 10-K filed with the SEC on May 1, 2009.This means that there is substantial doubt regarding our ability to continue as a going concern.Our financial statements do not include any adjustments that might result from the outcome of these uncertainties. We are engaged in the development of films and television series for the Chinese market and we have produced, or begun to produce, one feature-length film, eleven television series and one documentary.All of them have been released and distributed except for one television series that we plan to release in early 2010 and two television series in which we recently sold our interest.Our programming that we have either produced or begun to produce consists of the following: Name Programming Type Status Invisible Wings Film Released and Sold Special Mission TV Series Released Lotus Lantern Prequel TV Series Released Lucky Chicken TV Series Released Hard Corps TV Series Released Tianshan Urgency Action TV Series Released Drive Dragon Gate TV Series Released Lover’s Grief TV Series Released Plum Blossom Archives TV Series Released Gongtan Ancient Town of China Documentary Released Doctor County Mayor TV Series To Be Released Fox-Hunting TV Series Sold Desert Love Story TV Series Sold 4 Television series in China are similar to those in the North American market, but they do not air seasonally.Each series has a finite lifetime of anywhere from 10 to 50 episodes, at which point the series ends and a new one is developed.The new series may be based on previous ones, but the development of a new series does not follow the same type of recurring seasonal structure as in North America. In 2007, our film Invisible Wings received the Outstanding Children’s Film and Outstanding Young Actress awards during the 12th Film Ornamental Column Awards, the Golden Elephant Award during the Indian International Film Festival, the Golden Angel Award during the Hollywood China-USA Film Festival, and was featured as the opening film of Beijing International Sport Film Week.Also in 2007, our television series Special Mission received a viewership rating of 4% of the entire Chinese market when it was broadcast on China Central Television (“CCTV”), Channel 8. The television rating system in China is similar to the system operating in most Western countries, in that it uses audience research to gauge viewership size and composition data, which is then used to determine the price for commercial slots.The main television research service in China has developed a national, provincial and municipal audience measurement network with a total sample size of over 25,000 households that tracks 24-hour viewing data for almost 700 major stations across the country.A single national ratings point represents 1% of the total population of televisions in China tuned to a particular program. Our revenue sources include sales of broadcast rights for television series, sales of broadcast rights for films, and advertising and title sponsorship sales for television series. Our revenues for the fiscal years ended June 30, 2009 and June 30, 2008 were as follows: Year Ended June 30 Invisible Wings $ $ Special Mission - $ Lotus Lantern Prequel $ - Total Revenues $ $ The Offering The 8,200,000 shares of our common stock being registered by this Prospectus represent approximately 21% of our issued and outstanding common stock as of April 21, 2010. Securities Offered: 8,200,000 shares of common stock offered by 7 selling security holders. Initial Offering Price: The selling security holders must sell their shares at an initial offering price of $0.005 per share until a market for our common stock develops on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. Minimum Number of Securities to be Sold in this Offering: None Securities Issued and to be Issued: As of April 21 , 2010 we had 39,750,000 issued and outstanding shares of our common stock, and no issued and outstanding convertible securities. All of the common stock to be sold under this Prospectus will be sold by existing stockholders. Our common stock is quoted on the OTC Bulletin Board under the symbol “CHND.OB”. Trading of securities on the OTC Bulletin Board is often sporadic and investors may have difficulty buying and selling or obtaining market quotations, which may have a depressive effect on the market price for our common stock. Proceeds: We will not receive any proceeds from the sale of our common stock by the selling security holders. 5 Financial Summary Information All references to currency in this Prospectus are to U.S. Dollars, unless otherwise noted. The following table sets forth selected financial information, which should be read in conjunction with the information set forth in the "Management’s Discussion and Analysis of Financial Position and Results of Operations" section and the accompanying financial statements and related notes included elsewhere in this Prospectus.We have included the financial data of China Media Inc., the public company, and Vallant Pictures Entertainment Co., Ltd., the private company which we acquired pursuant to our November 30, 2009 share exchange. Income Statement Data Three Months Ended December 31, 2009 (unaudited) Six Months Ended December 31, 2009 (unaudited) Year ended June 30, 2009 Year ended June 30, 2008 Revenues Costs of Revenues and Operating Expenses Net Profit (Loss) Net Profit (Loss) per share – Basic and Diluted Balance Sheet Data December 31, 2009 (unaudited) June 30, 2009 June 30, 2008 Working Capital Surplus (Deficiency) Total Assets Total Current Liabilities 6 Risk Factors Please consider the following risk factors before deciding to invest in our common stock. Any investment in our common stock involves a high degree of risk. You should consider carefully the risks and uncertainties described below, and all other information contained in this prospectus, before you decide whether to purchase our common stock. The occurrence of any of the following risks could harm our business. Additional risks and uncertainties not currently known to us or that we currently deem immaterial may also become important factors that may harm our business. You may lose part or all of your investment due to any of these risks or uncertainties. This prospectus also contains forward-looking statements that involve risks and uncertainties. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including the risks we face as described below and elsewhere in this prospectus. Risks Related to Our Business 1. The loss of Dean Li, our President, Chief Executive Officer, Secretary and Director, and Bin Li, our Director, would harm our business and decrease our ability to operate profitably. We will rely heavily on Dean Li and Bin Li to conduct our operations and the loss of these individuals could significantly disrupt our business.Virtually all material decisions concerning the conduct of our business, including which motion pictures or television series we will develop and produce, are made or are significantly influenced by Dean Li and Bin Li.We do not have any employment agreements with either of these individuals, and as such, they may resign from their positions with us at any time.While we believe that we may be able to enter into executive services agreements with Dean Li and Bin Li, we cannot assure you that we will be able to enter into such agreements in the near future, if at all. Should we fail to enter into acceptable agreements with Dean Li and Bin Li, we may not be able to maintain the visibility in the industry that is necessary to maintain and extend our production, financing and distribution agreements which will lead to a loss of revenues and profitability. 2. We require additional funding to continue our operations.If we do not secure additional funding, we may not be able to produce any more films or television series, which will affect our ability to generate revenues and achieve profitability. Our failure to raise additional capital or generate the cash flows necessary to finance our business could force us to limit or cease our operations.Our business plan contemplates that we will finance a significant portion of each film or television series production through external financing via debt, equity or joint ventures.Accordingly, we will need to raise additional funds, and we may not be able to obtain additional debt or equity financing on favorable terms, if at all. If we raise additional equity financing, our stockholders may experience significant dilution of their ownership interests, and the per-share value of our common stock could decline. If we engage in debt financing, we may be required to accept terms that restrict our ability to incur additional indebtedness and force us to maintain specified liquidity or other ratios.If we need additional capital and cannot raise it on acceptable terms, we may not be able to, among other things, finance the acquisition, production and/or distribution of film or television programs, which would negatively impact our business and our ability to generate revenues and achieve profitability. 3. Our business is dependent upon the success of a limited number of releases each year, and the commercial failure of one or more of them could have a material adverse effect on our business, which could result in the loss of your investment. We expect to release a limited number of feature films or television series per over the next few years.The commercial failure of even one of those films could result in a significant adverse impact on our results of operations, not only in the year of release but also in future periods.If we are unable to sustain a track record of successful releases, it may become more difficult for us to enter into high quality distribution agreements. We cannot assure you that our films or television series will be commercially successful.If the commercial performance of the films or television series selected by us for production falls short of expectations, our revenues will be negatively impacted, which could have a material adverse effect on our business, results of operations and financial condition.If our film and television programming does not meet our expectations, we may be forced to decrease our business operations and you could lose your investment. 7 4. If we do not complete a film or television series on schedule or within budget, our ability to generate revenues may be diminished or delayed and our profitability limited. Our success depends on our ability to complete our films and television series on schedule and within budget.Our ability to adhere to these schedules and budgets will depend upon many factors that are not necessarily within our control, including but not limited to: (i)whether we are able to attract suitable production and creative staff within our budget; (ii)the continued availability of selected directors, producers, actors and other key personnel; (iii)delays caused by unpredictable weather or other external factors; (iv)the availability and affordability of desirable locations; and (v)our ability to secure appropriate facilities for post-production work in a timely fashion. As a result of these factors, we cannot be certain that any films or television series we produce will occur on schedule or within budget.If we are forced to exceed our production budgets due to unforeseen problems, we may be required to raise additional capital in the form of short-term debt or equity.There is no assurance that we will be able to secure additional debt or equity.Additionally, if we do not complete the films or television series on schedule their distribution may be delayed, which will increase the time before we are able to generate revenues and may limit our ultimate financial return and profitability. 5. Our revenue and profitability may be negatively affected by advances in technology that create alternative forms of entertainment, which may increase our costs or lower our expected revenues. The entertainment industry in general and the motion picture industry in particular continue to undergo significant changes, primarily due to technological developments.Due to the rapid growth of technology and shifting consumer tastes, we cannot accurately predict the overall effect that such changes may have on our potential revenue from, and the profitability of, motion pictures.In addition, certain distribution outlets for the films and television series we produce may not achieve predicted public acceptance. This may result in us paying higher distribution fees or receiving lower licensing fees when we renegotiate our distribution agreements. 6. If production and acquisition costs increase in the future our financial condition and profitability could be adversely affected. The costs of producing, marketing and distributing motion pictures, both for the major studios and independent distributors, have increased dramatically in the past decade.Production costs include various costs, charges and expenses incurred in acquiring and producing a film or television series.If they increase, the capital required by television programming producers and distributors to operate will increase, as will the risk borne by these parties.If these costs rise at a greater rate than we expect or if we are not able to increase revenues from our productions at the same rate as cost increases, this could have a substantial negative impact on our financial condition and profitability. 7. We rely on a small number of significant customers.If we lose even one of our customers, our ability to generate revenues could be significantly impacted. Our success depends substantially upon retaining certain significant clients, such as China Central Television.We cannot guarantee that we will be able to maintain long-term relationships or renew short-term relationships with our significant clients in the future.If we were to lose such customers, it is unclear if we would be able to replace them or how long it would take to do so.Accordingly, this could impact our revenues and profitability to a considerable extent. 8.Our revenues and results of operations may fluctuate unexpectedly due to factors such as the timing of releases of competing programming, public acceptance of the any programming we produce, and other factors that we cannot control and which may decrease our profitability. We cannot assure you that any programming we produce will be financially successful because the production and distribution of films and television series is subject to numerous uncertainties, including the availability of creative talent, the release schedule of competing programming, public acceptance and other factors.The commercial success of film and television programming also depends on the availability of alternative forms of entertainment and leisure time activities, general economic conditions and other tangible and intangible factors, all of which can change and cannot be predicted with any certainty.Therefore, there is a substantial risk that some or all of the programming we produce will not be commercially successful, resulting in costs not being recouped or anticipated profits not being realized.If some or all of our films or television series are not commercially successful, the creative community may look to our competitors to produce and finance their programming, which may have a material adverse effect on our business and decrease our revenues and profitability. 8 9. An oversupply of television programming in the marketplace may cause us to experience a decline in revenues due to a lack of demand for our products. Despite a general increase in market size, the number of films and television series released by our competitors, especially during peak periods, may create an oversupply in the market and may reduce our ability to attract television networks to air our programming.Oversupply may become most pronounced during peak release times, such as school holidays and national holidays, when viewership is expected to be highest.We cannot guarantee that we will be able to release all of our films and television series as scheduled, and such an oversupply may cause our revenues to decline due to a lack of demand for our products. 10. We intend to finance the production and distribution of our films and television programs in part by engaging in joint ventures, and our inability to successfully negotiate such arrangements could cause our business plan to fail. We plan to raise capital to fund our planned projects through a combination of debt or equity financing as well as engaging in joint venture productions with one or more third parties.Our potential partners for any given project include private investors, established production companies, advertisers, distributors and home video publishers.If we enter into any joint venture relationships, we will likely have to assign a percentage of our interest in the project that is the subject of the arrangement to our joint venture partner(s). There is no assurance that any third party will enter into a joint venture relationship with us in order to finance any of our planned films or television programs, or that we will be able to enter into any joint venture productions on terms that are acceptable to us.If we are unable to successfully negotiate any joint ventures, this could cause our business plan to fail. 11. Our directors and officers are engaged in other business activities and may not devote sufficient time to our affairs, which may prevent us from achieving or maintaining profitability.Some of them are also affiliated with entities engaged in the development of films and television series for the Chinese market, and, accordingly, they may have conflicts of interest in determining to which entity a particular business opportunity should be presented. Because our directors and officers, who are responsible for our business activities, do not devote all of their working hours to managing and operating our company, we may not be able to implement our business plan in either the manner we intend or at the speed we propose.Our officers and directors have other obligations and commitments which may cut into the amount of time they are able to devote to our affairs, which may impact the pace of our growth and the progress of our development.The effects of these circumstances may prevent us from achieving or maintaining profitability. Some of our directors and officers are also involved in business activities similar to ours, and may encounter a conflict of interest in allocating their time between our operations and those of other businesses.In the course of their other business activities, they may become aware of opportunities which may be appropriate for presentation to us as well as other entities to which they owe a fiduciary duty.As a result, they may have conflicts of interest in determining to which entity a particular business opportunity should be presented.They may also in the future become affiliated with entities engaged in business activities similar to those we intend to conduct.We cannot assure you that any conflicts that may arise will be resolved in our favor. 12. We have made two short-term loans that involve significant counterparty risk.If we are unable to collect on the notes that were issued to us in connection with these loans, we will impair a substantial portion of our assets and we could be forced to cease our operations. Counterparty risk is the risk to each party of a contract that the other party will not live up toits contractual obligations.Since the beginning of our most recent fiscal year, we have loaned a total of approximately $4,448,000 to two unrelated parties under two separate short-term notes, both of which matured in January 2010.As of the end of our latest fiscal quarter, we had only collected approximately $1,467,000 of this amount, with the balance past due.If we are unable to collect the remainder of the past due balance from the indebted parties, a substantial portion of our assets will be impaired and we could be forced to cease our operations. 9 Risks Related to Doing Business in China 13. All of our assets and our directors and officers are located outside the United States, and it may therefore be difficult for you to enforce any judgments obtained against us or our directors and officers within the United States. All of our assets are located outside the United States and we do not currently maintain a permanent place of business within the United States.A majority of our officers and directors are also nationals and/or residents of a country other than the United States, and all or a substantial portion of their assets are located outside the United States.As a result, it may be difficult for you to enforce within the United States any judgments obtained against us or our directors and officers, including judgments predicated upon the civil liability provisions of the securities laws of the United States or any state thereof.Consequently, you may be effectively prevented from pursuing remedies under United States federal and state securities laws against us or our directors and officers. 14. We may be exposed to liabilities under the Foreign Corrupt Practices Act, and any determination that we violated the Foreign Corrupt Practices Act could have a material adverse effect on our business. We are subject to the Foreign Corrupt Practice Act (the “FCPA”) and other laws that prohibit improper payments or offers of payments to foreign governments and their officials and political parties by U.S. persons and issuers as defined by the FCPA for the purpose of obtaining or retaining business.We have operations and agreements with third parties and sell our programming in China, and our activities in China create the risk of unauthorized payments or offers of payment by any of our employees, consultants, sales agents or distributors, even though these parties are not always subject to our control.It is our policy to implement safeguards to discourage these practices; however, our existing safeguards and any future improvements may prove to be less than effective, and our employees, consultants, sales agents or distributors may engage in conduct for which we might be held responsible.Violations of the FCPA may result in severe criminal or civil sanctions, and we may be subject to other liabilities, which could negatively affect our business, operating results and financial condition.In addition, the U.S. government may seek to hold us liable for successor liability related to FCPA violations committed by companies in which we acquire an interest. 15. Adverse changes in the political and economic policies of the Chinese government could impede the overall economic growth of China, which could reduce the demand for our products, increase our expenses and decrease our revenues. We conduct all of our operations and generateall of our revenues in China.Accordingly, our business, financial condition, results of operations and prospects are affected significantly by economic, political and legal developments in China.The Chinese economy differs from the economies of most developed countries in many respects, including: ● the higher level of government involvement; ● the early stage of development of the market-oriented sector of the economy; ● the rapid growth rate; ● the higher level of control over foreign exchange; and ● the allocation of resources. As the Chinese economy has been transitioning from a planned economy to a more market-oriented economy, the Chinese government has implemented various measures to encourage economic growth and guide the allocation of resources. Although the Chinese government has in recent years implemented measures emphasizing the use of market forces for economic reform, it continues to exercise significant control over economic growth in the country through the allocation of resources, controlling the payment of foreign currency-denominated obligations, setting monetary policy and imposing policies that impact particular industries or companies in different ways.These changes could effect our operations in any number of ways, including reducing demand for our products, increasing our expenses or decreasing our revenues. 10 16. Uncertainties with respect to the Chinese legal system could limit the legal protections available to both you and us. We conduct substantially all of our business through our operating subsidiary in China, which is generally subject to laws and regulations applicable to enterprises that are the subject of foreign investment in China. The Chinese legal system is based on written statutes, and prior court decisions may be cited for reference but have limited precedential value.Since 1979, a series of new Chinese laws and regulations have significantly enhanced the protections afforded to various forms of foreign investment in China.However, since the Chinese legal system continues to rapidly evolve, the interpretations of many laws, regulations and rules are not always uniform and the enforcement of these laws, regulations and rules involve uncertainties, which may limit legal protections available to both you and us.In addition, any litigation in China may be protracted and result in substantial costs and the diversion of resources and management’s attention, all of our executive officers and directors are residents of China and not of the United States, and substantially all the assets of these persons are located outside the United States.As a result, it could be difficult for you to affect service of process in the United States or to enforce a judgment obtained in the United States against our Chinese operations and subsidiary. 17. The Chinese government exerts substantial influence over the manner in which we must conduct our business activities.Changes in Chinese government policies may have an adverse effect on our business and affect our ability to create revenues or achieve profitability. The Chinese government has exercised and continues to exercise substantial control over virtually every sector of the Chinese economy through regulation and state ownership.Our ability to operate in China may be harmed by changes in its laws and regulations, including those relating to taxation, import and export tariffs, environmental regulations, land use rights, property and other matters.We believe that our operations in China are in material compliance with all applicable legal and regulatory requirements.However, the central or local governments of the jurisdictions in which we operate may impose new, stricter regulations or interpretations of existing regulations that would require additional expenditures and efforts on our part to ensure our compliance with such regulations or interpretations. Accordingly, government actions in the future, including any decision not to continue to support recent economic reforms and to return to a more centrally planned economy or regional or local variations in the implementation of economic policies, could have a significant effect on economic conditions in China and affect our ability to create revenues or achieve profitability. 18. Restrictions on currency exchange may limit our ability to receive and use our sales revenue effectively. Most of our sales revenue and expenses are denominated in Chinese Yuan Renminbi (“RMB”). Under Chinese law, the RMB is currently convertible under the “current account,” which includes dividends and trade and service-related foreign exchange transactions, but not under the “capital account,” which includes foreign direct investment and loans.Currently, our Chinese operating VIE subsidiary may purchase foreign currencies for settlement of current account transactions, including payments of dividends to us, without the approval of the State Administration of Foreign Exchange (“SAFE”) by complying with certain procedural requirements.However, the relevant Chinese government authorities may limit or eliminate our ability to purchase foreign currencies in the future.Since a significant amount of our future revenue will be denominated in RMB, any existing and future restrictions on currency exchange may limit our ability to use revenue generated in RMB to fund our business activities outside China that are denominated in foreign currencies. Foreign exchange transactions by Chinese operating subsidiaries under the capital account continue to be subject to significant foreign exchange controls and require the approval of or need to register with government authorities, including SAFE.In particular, if Vallant, our Chinese operating subsidiary borrows foreign currency through loans from us or other foreign lenders, these loans must be registered with SAFE, and if we finance Vallant by means of additional capital contributions, these capital contributions must be approved by certain government authorities, including the Ministry of Commerce or their respective local counterparts.These limitations could affect Vallant’s ability to obtain foreign exchange through debt or equity financing. 11 Risks Related to the Ownership of Our Stock 19. Because there is no active trading market for our common stock, you may not be unable to resell your shares. There is currently no active trading market for our common stock and such a market may not develop or be sustained.Our common stock is currently quoted on the OTC Bulletin Board, but since it has become eligible for quotation, there have not been any trades in such stock.Further, the OTC Bulletin Board is not a listing service or exchange, but is instead a dealer quotation service for subscribing members.If a public market for our common stock does not develop, then you may not be able to resell any shares of our common stock that you purchase and may lose all of your investment.If we establish a trading market for our common stock, its market price may be significantly affected by factors such as actual or anticipated fluctuations in our operating results, general market conditions and other factors.In addition, the stock market from time to time experiences significant price and volume fluctuations that particularly affect the market prices of shares of development stage companies, which may adversely affect the market price of our common stock in a material manner. 20. We will likely conduct further offerings of our equity securities in the future, in which case your proportionate interest may become diluted. We completed an offering of 32,500,000 shares of our common stock at a price of $0.002 per share to investors on July 7, 2009.Since our inception, we have relied on such sales of our common stock to fund our operations.We will likely be required to conduct additional equity offerings in the future to finance our current business or to finance subsequent businesses that we decide to undertake.If common stock is issued in return for additional funds, the price per share could be lower than that paid by our current stockholders.We anticipate continuing to rely on equity sales of our common stock in order to fund our business operations.If we issue additional stock, your percentage interest in us will be diluted. 21.Though our common stock has been quoted for trading on the OTC Bulletin Board since September 19, 2008, there have been no trades in our stock since that day.This could adversely affect your ability to sell your shares and the available price for the shares when sold.You may not be able to sell your shares at your purchase price or at any price at all. Our common stock is quoted on the OTC Bulletin Board under the trading symbol “CHND”.The market for our stock is highly volatile.We cannot assure you that there will be a market in the future for our common stock.Trading of securities on the OTC Bulletin Board is often sporadic and investors may have difficulty buying and selling or obtaining market quotations, which may have a depressive effect on the market price for our common stock.You may not be able to sell your shares at your purchase price or at any price at all.Accordingly, you may have difficulty reselling any shares your purchase from the selling security holders. 22. Because the SEC imposes additional sales practice requirements on brokers who deal in shares of penny stocks, some brokers may be unwilling to trade our securities. This means that you may have difficulty reselling your shares, which may cause the value of your investment to decline. Our shares are classified as penny stocks and are covered by Section 15(g) of the Securities Exchange Act of 1934 (the “Exchange Act”) which imposes additional sales practice requirements on brokers-dealers who sell our securities in this offering or in the aftermarket.For sales of our securities, broker-dealers must make a special suitability determination and receive a written agreement prior from you to making a sale on your behalf.Because of the imposition of the foregoing additional sales practices, it is possible that broker-dealers will not want to make a market in our common stock.This could prevent you from reselling your shares and may cause the value of your investment to decline. 23. Financial Industry Regulatory Authority (FINRA) sales practice requirements may limit your ability to buy and sell our common stock, which could depress the price of our shares. FINRA rules require broker-dealers to have reasonable grounds for believing that an investment is suitable for a customer before recommending that investment to the customer.Prior to recommending speculative low-priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status and investment objectives, among other things.Under interpretations of these rules, FINRA believes that there is a high probability such speculative low-priced securities will not be suitable for at least some customers.Thus, FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our shares, have an adverse effect on the market for our shares, and thereby depress our share price. 12 24. Our security holders may face significant restrictions on the resale of our securities due to state “blue sky” laws. Each state has its own securities laws, often called “blue sky” laws, which (i) limit sales of securities to a state’s residents unless the securities are registered in that state or qualify for an exemption from registration, and (ii) govern the reporting requirements for broker-dealers doing business directly or indirectly in the state.Before a security is sold in a state, there must be a registration in place to cover the transaction, or the transaction must be exempt from registration. The applicable broker must be registered in that state. We do not know whether our securities will be registered or exempt from registration under the laws of any state. A determination regarding registration will be made by those broker-dealers, if any, who agree to serve as the market-makers for our common stock.There may be significant state blue sky law restrictions on the ability of investors to sell, and on purchasers to buy, our securities.You should therefore consider the resale market for our common stock to be limited, as you may be unable to resell your shares without the significant expense of state registration or qualification. 25. We do not intend to pay dividends and there will thus be fewer ways in which you can make a gain on your investment. We have never paid any cash or stock dividends and we do not intend to pay any dividends for the foreseeable future.To the extent that we may require additional funding currently not provided for in our financing plan, our funding sources may prohibit the declaration of dividends.Because we do not intend to pay dividends, any gain on your investment will need to result from an appreciation in the price of our common stock.There will therefore be fewer ways in which you can make a gain on your investment. 26.Our compliance with the Sarbanes-Oxley Act and SEC rules concerning internal controls will be time-consuming, difficult, and costly. It will be time-consuming, difficult and costly for us to develop and implement the internal controls, processes and reporting procedures required by the Sarbanes-Oxley Act.We may need to hire additional personnel to do so, and if we are unable to comply with the requirements of the legislation we may not be able to obtain the independent accountant certifications that the Sarbanes-Oxley Act requires publicly traded companies to obtain. Under Section404 of the Sarbanes-Oxley Act and current SEC regulations, we will be required to furnish a report by our management on our internal control over financial reporting beginning with our Annual Report on Form 10-K for our fiscal year ending June 30, 2010.We will soon begin the process of documenting and testing our internal control procedures in order to satisfy these requirements, which is likely to result in increased general and administrative expenses and may shift management’s time and attention from revenue-generating activities to compliance activities.While we expect to expend significant resources to complete this important project, we may not be able to achieve our objective on a timely basis. 27. Certain of our existing stockholders have substantial influence over us and their interests may not be aligned with the interests of our other stockholders. Jing Mu owns approximately 28.9% of our outstanding voting securities and Hao Sun owns approximately 25.2% of our outstanding voting securities.These individuals do not hold any of our officer or director positions; however, as a result of their share ownership, each has significant influence over our business, including decisions regarding mergers, consolidations, liquidations, the sale of all or substantially all of our assets, the election of directors and other significant corporate actions.This concentration of ownership may also have the effect of discouraging, delaying or preventing a future change of control, which could deprive our stockholders of an opportunity to receive a premium for their shares as part of a sale of our assets or reduce the market price of our shares. 13 Use of Proceeds We will not receive any proceeds from the resale of the securities offered through this Prospectus by the selling security holders. Determination of Offering Price The selling security holders must sell their shares at an initial offering price of $0.005 per share until a market for our common stock develops on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices.The initial offering price was determined by our Board of Directors, who considered several factors in arriving at the $0.005 per share figure, including the following: ● our most recent private placements of common stock at a price of $0.002 per share on July 7, 2009; ● our operating history; ● our capital structure; and ● the background of our management. As a result, the $0.005 per share initial offering price of our common stock does not necessarily bear any relationship to established valuation criteria and may not be indicative of prices that may prevail at any time. The price is not based on past earnings, nor is it indicative of the current market value of our assets.No valuation or appraisal has been prepared for our business, and we cannot assure you that a public market for any of our securities will develop. If a market for our common stock develops on the OTC Bulletin Board, the actual price of the shares sold by the selling security holders will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling security holders.The number of shares that may be sold by a selling security holder will be determined by each selling security holder.The selling security holders are under no obligation to sell all or any portion of the shares offered under this Prospectus, nor are they obligated to sell such shares immediately hereunder.Security holders may sell their shares at a price different than the $0.005 per share offering price depending on privately negotiated factors such as a security holder's own cash requirements or objective criteria of value such as the market value of our assets. Dilution All of the 8,200,000 shares of our common stock to be sold by the selling security holders are currently issued and outstanding, and will therefore not cause dilution to any of our existing stockholders. 14 Selling Security Holders The 7 selling security holders are offering for sale of 8,200,000 shares of our issued and outstanding common stock which they obtained as part of the following issuances: ● On October 17, 2007 we issued 30,000,000 shares of our common stock to our former sole officer and director, Jerry Boyd, at a price of $0.002 per share for cash proceeds of $60,000.Mr. Boyd subsequently cancelled or transferred all but 200,000 shares of our common stock.The shares which originated from this sale and are being included in this offering are as follows: ● 200,000 shares retained by Mr. Boyd; ● 100,000 shares transferred by Mr. Boyd to Chi Ming Chan; and ● 1,900,000 shares transferred by Mr. Boyd to Wise Angel Limited. ● On July 7, 2009 we issued 32,500,000 shares of our common stock to Fullead Overseas Limited, a company over which Bin Li, our Director, has sole voting and investment power, at a price of $0.002 for cash proceeds of $65,000.Fullead Overseas Limited subsequently transferred all of its shares of our common stock to various persons.The shares which originated from this sale and are being included in this offering are as follows: ● 3,000,000 shares owned by Zhongchi Li; ● 300,000 shares owned by Mayford International Investments Limited; ● 700,000 shares owned by Sharpmind Limited; and ● 2,000,000 shares owned by Wenqian Shen. All of these securities were issued in reliance upon an exemption from registration pursuant to Regulation S under the Securities Act of 1933 (the “Securities Act”).Our reliance upon Rule 903 of Regulation S was based on the fact that the sales of the securities were completed in an "offshore transaction", as defined in Rule 902(h) of Regulation S.We did not engage in any directed selling efforts, as defined in Regulation S, in the United States in connection with the sale of the securities. Each investor was not a U.S. person, as defined in Regulation S, and was not acquiring the securities for the account or benefit of a U.S. person. The selling security holders must sell their shares at an initial offering price of $0.005 per share until a market for our common stock develops on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. 15 The following table provides information as of April 21, 2010 regarding the beneficial ownership of our common stock by each of the selling security holders, including: ● the number of shares owned by each prior to this offering; ● the number of shares being offered by each; ● the number of shares that will be owned by each upon completion of the offering, assuming that all the shares being offered are sold; ● the percentage of shares owned by each; and ● the identity of the beneficial holder of any entity that owns the shares being offered. Name of Selling Security Holder Shares Owned Prior to this Offering Percent (2) Maximum Numbers of Shares Being Offered Beneficial Ownership After Offering Percentage Owned upon Completion of the Offering Jerry Boyd (3) 0 0 Chi Ming Chan 0 0 Zhongchi Li 0 0 Mayford International Investments Limited (5) 0 0 Sharpmind Limited (6) 0 0 Wenqian Shen Wise Angel Limited (7) 0 0 Total The number and percentage of shares beneficially owned is determined to the best of our knowledge in accordance with the Rules of the SEC and the information is not necessarily indicative of beneficial ownership for any other purpose.Under such rules, beneficial ownership includes any shares as to which the selling security holder has sole or shared voting or investment power and also any shares which the selling security holder has the right to acquire within 60 days of the date of this Prospectus. The percentages are based on 39,750,000 shares of our common stock issued and outstanding and as at April 21 , 2010. Jerry Boyd is our former President, Chief Executive Officer, Chief Financial Officer, Principal Accounting Officer, Secretary, Treasurer and Director. Less than 1%. Qing Xie has sole voting and investment power over the securities owned by Mayford International Investments Limited. Yip Chun Yu has sole voting and investment power over the securities owned by Sharpmind Limited. Luo Qijun has sole voting and investment power over the securities owned by Wise Angel Limited. 16 Except as otherwise noted in the above list, the named party beneficially owns and has sole voting and investment power over all the shares or rights to the shares.The numbers in this table assume that none of the selling security holders will sell shares not being offered in this Prospectus or will purchase additional shares, and assumes that all the shares being registered will be sold. Other than as described above, none of the selling security holders or their beneficial owners has had a material relationship with us other than as a security holder at any time within the past three years, or has ever been one of our officers or directors or an officer or director of our predecessors or affiliates. None of the selling security holders are broker-dealers or affiliates of a broker-dealer. Plan of Distribution We are registering 8,200,000 shares of our common stock on behalf of the selling security holders.The selling security holders must sell the 8,200,000 shares of our common stock at an initial offering price of $0.005 per share until a market for our common stock develops, and thereafter at prevailing market prices or privately negotiated prices. No public market currently exists for shares of our common stock.Although our stock became eligible for quotation on the OTC Bulleting Board on September 18, 2009, as of the filing of this Prospectus, no trades of our common stock have been carried out. We may be unable to develop a trading market for our common stock.Trading in stocks quoted on the OTC Bulletin Board is often thin and is characterized by wide fluctuations in trading prices due to many factors that may have little to do with a company's operations or business prospects.The OTC Bulletin Board should not be confused with the NASDAQ market.OTC Bulletin Board issuers are subject to far less restrictions and regulations than companies whose securities are traded on the NASDAQ market.Moreover, the OTC Bulletin Board is not a stock exchange, and the trading of securities on the OTC Bulletin Board is often more sporadic than the trading of securities listed on a quotation system like the NASDAQ Small Cap or a recognized stock exchange.In the absence of an active trading market, you may have difficulty buying and selling or obtaining market quotations for our common stock and its market visibility may be limited, which may have a negative effect on the market price of our common stock. The selling security holders may sell some or all of their shares of our common stock in one or more transactions, including block transactions: ● on such public markets as the securities may be trading; ● in privately negotiated transactions; or ● in any combination of these methods of distribution. The selling security holders may offer our common stock to the public: ● at an initial price of $0.005 per share until a market develops; ● at the market price prevailing at the time of sale; ● at a price related to such prevailing market price; or ● at such other price as the selling security holders determine. We are bearing all costs relating to the registration of our common stock.The selling security holders, however, will pay any commissions or other fees payable to brokers or dealers in connection with any sale of the shares of our common stock. 17 The selling security holders must comply with the requirements of the Securities Act and the Exchange Act in the offer and sale of our common stock.In particular, during such times as the selling security holders may be deemed to be engaged in a distribution of any securities, and therefore be considered to be an underwriter, they must comply with applicable laws and may, among other things: ● furnish each broker or dealer through which our common stock may be offered such copies of this Prospectus, as amended from time to time, as may be required by such broker or dealer; ● not engage in any stabilization activities in connection with our securities; and ● not bid for or purchase any of our securities or attempt to induce any person to purchase any of our securities other than as permitted under the Exchange Act. The selling security holders and any underwriters, dealers or agents that participate in the distribution of our common stock may be deemed to be underwriters, and any commissions or concessions received by any such underwriters, dealers or agents may be deemed to be underwriting discounts and commissions under the Securities Act.Our common stock may be sold from time to time by the selling security holders in one or more transactions at a fixed offering price, which may be changed, at varying prices determined at the time of sale or at negotiated prices.We may indemnify any underwriter against specific civil liabilities, including liabilities under the Securities Act. The selling security holders and any broker-dealers acting in connection with the sale of the common stock offered under this Prospectus may be deemed to be underwriters within the meaning of section 2(11) of the Securities Act, and any commissions received by them and any profit realized by them on the resale of shares as principals may be deemed underwriting compensation under the Securities Act.Neither we nor the selling security holders can presently estimate the amount of such compensation.We know of no existing arrangements between the selling security holders and any other security holder, broker, dealer, underwriter or agent relating to the sale or distribution of our common stock.Because the selling security holders may be deemed to be “underwriters” within the meaning of section 2(11) of the Securities Act, the selling security holders will be subject to the prospectus delivery requirements of the Securities Act.Each selling security holder has advised us that they have not yet entered into any agreements, understandings, or arrangements with any underwriters or broker-dealers regarding the sale of their shares.We may indemnify any underwriter against specific civil liabilities, including liabilities under the Securities Act. Regulation M During such time as the selling security holders may be engaged in a distribution of any of the securities being registered by this Prospectus, the selling security holders are required to comply with Regulation M under the Exchange Act.In general, Regulation M precludes any selling security holder, any affiliated purchaser and any broker-dealer or other person who participates in a distribution from bidding for or purchasing, or attempting to induce any person to bid for or purchase, any security that is the subject of the distribution until the entire distribution is complete. Regulation M defines a “distribution”as an offering of securities that is distinguished from ordinary trading activities by the magnitude of the offering and the presence of special selling efforts and selling methods.Regulation M also defines a “distribution participant”as an underwriter, prospective underwriter, broker, dealer, or other person who has agreed to participate or who is participating in a distribution. Regulation M prohibits, with certain exceptions, participants in a distribution from bidding for or purchasing, for an account in which the participant has a beneficial interest, any of the securities that are the subject of the distribution.Regulation M also governs bids and purchases made in order to stabilize the price of a security in connection with a distribution of the security.We have informed the selling security holders that the anti-manipulation provisions of Regulation M may apply to the sales of their shares offered by this Prospectus, and we have also advised the selling security holders of the requirements for delivery of this Prospectus in connection with any sales of the shares offered by this Prospectus. With regard to short sales, the selling security holders cannot cover their short sales with securities from this offering.In addition, if a short sale is deemed to be a stabilizing activity, then the selling security holders will not be permitted to engage in such an activity.All of these limitations may affect the marketability of our common stock. 18 Penny Stock Rules The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the SEC which: ● contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; ● contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to violations of such duties or other requirements of federal securities laws; ● contains a brief, clear, narrative description of a dealer market, including "bid" and "ask" prices for penny stocks and the significance of the spread between the bid and ask prices; ● contains the toll-free telephone number for inquiries on disciplinary actions; ● defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and ● contains such other information, and is in such form (including language, type size, and format) as the SEC shall require by rule or regulation. Prior to effecting any transaction in a penny stock, a broker-dealer must also provide a customer with: ● the bid and ask prices for the penny stock; ● the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; ● the amount and a description of any compensation that the broker-dealer and its associated salesperson will receive in connection with the transaction; and ● a monthly account statement indicating the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to effecting any transaction in a penny stock not otherwise exempt from those rules, a broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive (i) the purchaser's written acknowledgment of the receipt of a risk disclosure statement, (ii) a written agreement to transactions involving penny stocks, and (iii) a signed and dated copy of a written suitability statement.These disclosure requirements may have the effect of reducing the trading activity in the secondary market for our securities, and therefore our stockholders may have difficulty selling their shares. 19 Blue Sky Restrictions on Resale When a selling security holder wants to sell shares of our common stock under this Prospectus in the United States, the selling security holder will need to comply with state securities laws, also known as “blue sky laws,” with regard to secondary sales. All states offer a variety of exemptions from registration of secondary sales. Many states, for example, have an exemption for secondary trading of securities registered under section 12(g) of the Exchange Act or for securities of issuers that publish continuous disclosure of financial and non-financial information in a recognized securities manual, such as Standard & Poor’s.The broker for a selling security holder will be able to advise the stockholder as to which states have an exemption for secondary sales of our common stock. Any person who purchases shares of our common stock from a selling security holder pursuant to this Prospectus, and who subsequently wants to resell such shares will also have to comply with blue sky laws regarding secondary sales. When this Prospectus becomes effective, and a selling security holder indicates in which state(s) he desires to sell his shares, we will be able to identify whether he will need to register or may rely on an exemption from registration. Description of Securities to be Registered Our authorized capital stock consists of 180,000,000 shares of common stock, $0.00001 par value, and 20,000,000 shares of preferred stock, $0.00001 par value.There are currently no differences in the rights or restrictions attached to our two classes of common stock. Common Stock As of April 21 , 2010 we had 39,750,000 shares of our common stock issued and outstanding.We did not have any outstanding options or any other convertible securities as of April 21 , 2010. Holders of our common stock have no preemptive rights to purchase additional shares of common stock or other subscription rights.Our common stock carries no conversion rights and is not subject to redemption or to any sinking fund provisions.All shares of our common stock are entitled to share equally in dividends from sources legally available, when, as and if declared by our Board of Directors, and upon our liquidation or dissolution, whether voluntary or involuntary, to share equally in our assets available for distribution to our stockholders. Our Board of Directors is authorized to issue additional shares of our common stock not to exceed the amount authorized by our Articles of Incorporation, on such terms and conditions and for such consideration as our Board may deem appropriate without further security holder action. Voting Rights Each holder of our common stock is entitled to one vote per share on all matters on which such stockholders are entitled to vote.Since the shares of our common stock do not have cumulative voting rights, the holders of more than 50% of the shares voting for the election of directors can elect all the directors if they choose to do so and, in such event, the holders of the remaining shares will not be able to elect any person to our Board of Directors. Dividend Policy Holders of our common stock are entitled to dividends if declared by the Board of Directors out of funds legally available for payment of dividends.From our inception to April 21 , 2010 we did not declare any dividends. We do not intend to issue any cash dividends in the future.We intend to retain earnings, if any, to finance the development and expansion of our business.However, it is possible that our management may decide to declare a stock dividend in the future.Our future dividend policy will be subject to the discretion of our Board of Directors and will be contingent upon future earnings, if any, our financial condition, our capital requirements, general business conditions and other factors. 20 Interests of Named Experts and Counsel No expert or counsel named in this Prospectus as having prepared or certified any part thereof or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of our common stock was employed on a contingency basis or had or is to receive, in connection with the offering, a substantial interest, directly or indirectly, in us.Additionally, no such expert or counsel was connected with us as a promoter, managing or principal underwriter, voting trustee, director, officer or employee. Experts Our audited financial statements for the years ended June 30, 2008 and 2009 have been included in this Prospectus in reliance upon Malone & Bailey, PC, an independent registered public accounting firm, as experts in accounting and auditing. Description of Business Information regarding market and industry statistics contained in this report is included based on information available to us that we believe is accurate. It is generally based on industry and other publications that are not produced for the purposes of securities offerings or economic analysis. Forecasts and other forward-looking information obtained from these sources are subject to the same qualifications outlined in the forward-looking statement language in the Prospectus summary and the additional uncertainties accompanying any estimates of future market size, revenue and market acceptance of products and services. Share Exchange On September 16, 2009 we entered into a share exchange agreement (the “Share Exchange Agreement”) with Vallant Pictures Entertainment Co., Ltd., a company incorporated under the laws of the British Virgin Islands (“Vallant”) and Bin Li, our Director and the former sole shareholder of Vallant.According to the terms of the Share Exchange Agreement, we agreed to acquire the sole issued and outstanding common share of Vallant from Bin Li in exchange for 7,000 shares of our common stock. On November 30, 2009 we closed the transactions contemplated by the Share Exchange Agreement and acquired Vallant as our wholly owned subsidiary.Vallant has entered into a series of contractual obligations with Xi’An TV Media Co., Ltd., a company incorporated under the laws of the People’s Republic of China (“Xi’An TV”) that is engaged in the business of producing and developing television programming for the Chinese market, as well as the holders of 62.61% of the voting shares of Xi’An TV.A full description of these contractual arrangements is included under the heading “Organization”, below. We had 39,743,000 shares of our common stock issued and outstanding before the closing of the transactions contemplated by the Share Exchange Agreement.Upon the closing of the transactions, we issued 7,000 shares of our common stock to Bin Li, our Director and the former sole shareholder of Vallant.Mr. Li is the beneficial owner of 2,000,000 additional shares of our common stock.The 7,000 shares of our common stock were issued to Mr. Li in reliance upon an exemption from registration pursuant to Regulation S under the Securities Act. Prior to our entry into the Share Exchange Agreement, Bin Li was our Director and the sole officer, director and beneficial owner of Vallant.Further details on the transactions contemplated by the Share Exchange Agreement can be found in our Current Report on Form 8-K filed with the SEC on September 18, 2009. Organization Our relationship with Xi’An TV and its shareholders is governed by a series of contractual arrangements between Vallant, Xi’An TV and the holders of 62.61% of the share capital of Xi’An TV (the “Xi’An TV Shareholders”).Under the laws of China, the contractual arrangements constitute valid and binding obligations of the parties of such agreements.Each of the contractual arrangements and the rights and obligations of the parties thereto are enforceable and valid in accordance with the laws of China.Other than pursuant to the contractual arrangements between Vallant and Xi’An TV described below, Xi’An TV cannot transfer 62.61% of the funds generated from their operations. 21 On June 20, 2007 Vallant entered into the following contractual arrangements withXi’An TV and the Xi’An TV Shareholders: Business Operations Agreement.Pursuant to this agreement between the Xi’An TV Shareholders, Xi’An TV and Vallant, the Xi’An TV Shareholders must designate the candidates recommended by Vallant as their representatives on the Board of Directors of Xi’An TV, and Vallant acquired the right to appoint the senior executives of Xi’An TV.In addition, Vallant must guarantee Xi’An TV’s performance under any agreements or arrangements relating to Xi’An TV’s business arrangements with any third party, and upon request from Xi’An TV, Vallant must provide loans to support the operational capital requirements of Xi’An TV and loan guarantees if third party loans are necessary.In return, Xi’An TV must pledge its accounts receivable and all of its assets to Vallant.This agreement is effective for an indefinite term and may be terminated by Vallant with 30 days notice. Business Services Agreement.Pursuant to this agreement among Vallant and Xi’An TV, Vallant acquired the exclusive rights to provide Xi’An TV with all services required by Xi’An TV in the regular course of business, including services pertaining to administration, human resources, production, screenplay drafting and marketing.As part of this agreement, Vallant must also undertake to: ● develop business opportunities on behalf of Xi’An TV; ● provide relevant market information research; ● receive payments from customers on behalf of Xi’An TV; ● administer staff training and human resources for Xi’An TV; and ● provide daily accounting and financial services. In exchange, Xi’An TV must provide Vallant with 62.61% of its income.This agreement is effective for an indefinite term and may be terminated by Vallant at any time with no notice. Option Agreement.Pursuant to this agreement between the Xi’An TV Shareholders, Xi’An TV and Vallant, the Xi’An TV Shareholders irrevocably granted Vallant or its designees the exclusive option to purchase, to the extent permitted under the laws of China, all or part of their equity interest in Xi’An TV for the cost of their initial contributions to the registered capital of Xi-An TV or the minimum amount of consideration permitted by applicable Chinese law.The proceeds of the exercise of the option will be applied to repay loans extended by the Xi’An TV Shareholders to Xi’An TV, unless otherwise agreed.Vallant or its designees have sole discretion to decide when to exercise the option, whether in part or in full.This agreement is effective for an indefinite term and may be terminated by Vallant at any time with no notice. Equity Pledge Agreement. Pursuant to this agreement between Xi'An TV, the Xi’An TV Shareholders and Vallant, the Xi’An TV Shareholders pledged all of their equity interests in Xi’An TV to Vallant to guarantee Xi’An TV’s performance of its obligations under the business operations agreement described above.If Xi’An TV or the Xi’An TV Shareholders breach their respective contractual obligations, Vallant, as the pledgee, will be entitled to certain rights, including the right to sell the pledged equity interests.The Xi’An TV Shareholders also agreed that upon the occurrence of any event of default, Vallant will acquire an exclusive, irrevocable power of attorney to take the place and stead of the Xi’An TV Shareholders to carry out the security provisions of this agreement and take any action and execute any instrument that Vallant may deem necessary or advisable to accomplish the purposes of this agreement.The Xi’An TV Shareholders must not dispose of their pledged equity interests or take any actions that would prejudice Vallant’s interests.This agreement is effective for an indefinite term and may be terminated by Vallant at any time with no notice. Since the Xi’An TV Shareholders do not have the characteristics of a controlling financial interest and do not have sufficient equity at risk for Xi’An TV to finance its activities without additional subordinated financial support from other parties, Xi’An TV’s financial statements become consolidated as our own.As such, and due to the interest we hold in Xi’An TV through Vallant, the following business description describes the business and operations of Xi’An TV as our own. 22 Business Overview Overview We were incorporated under the name Protecwerx Inc. on October 16, 2007 under the laws of the State of Nevada.On July 7, 2009 we experienced a change of control pursuant to which Fullead Overseas Limited, a company over which our Director, Bin Li, has sole voting and investment power, acquired approximately 85% of our common stock.On August 6, 2009 we filed an amendment to our Articles of Incorporation to change our name to China Media Inc., and on September 16, 2009 we entered into the Share Exchange Agreement with Vallant, now our wholly owned subsidiary, and Bin Li, our Director and the former sole shareholder of Vallant.The closing of the transactions contemplated by the Share Exchange Agreement occurred on November 30, 2009, at which time we adopted the business of Vallant. Previous Business Before we experienced the change of control and closed the transactions contemplated by the Share Exchange Agreement, we planned to acquire, develop, manufacture and distribute recreational vehicle protection products through a variety of distribution channels.Our first product was Ankle Armor.We intended to patent, manufacture, distribute and sell Ankle Armor through recreational goods retail stores.We were not able to raise sufficient funds to continue this business and our management consequently began to focus on opportunities for business combinations with revenue-generating companies. Current Business Upon acquiring Vallant pursuant to the share exchange, we adopted the business of Vallant.We are now engaged in the development of films and television series for the Chinese market. Products and Services Since our incorporation we have produced one feature-length film, eleven television series and one documentary.We have also begun producing or scheduled production to begin on additional programming described later in this section.All the television programming we have produced has been released and distributed except for one television series that we plan to release in early 2010 and two television series in which we recently sold our interest.Our programming that we have either produced or begun to produce consists of the following: Name Programming Type Status Invisible Wings Film Released and Sold Special Mission TV Series Released Lotus Lantern Prequel TV Series Released Lucky Chicken TV Series Released Hard Corps TV Series Released Tianshan Urgency Action TV Series Released Drive Dragon Gate TV Series Released Lover’s Grief TV Series Released Plum Blossom Archives TV Series Released Gongtan Ancient Town of China Documentary Released Doctor County Mayor TV Series To Be Released Fox-Hunting TV Series Sold Desert Love Story TV Series Sold 23 Television series in China are similar to those in the North American market, but they do not operate on the basis of seasons.Each series has a definite lifetime of anywhere from 10 to 50 episodes, at which point the series ends and a new one is developed.The new series may be based on previous ones, but the development of a new series does not follow the same type of recurring seasonal structure as in North America. In 2007, our film Invisible Wings received the Outstanding Children’s Film and Outstanding Young Actress awards during the 12th Film Ornamental Column Awards, the Golden Elephant Award during the Indian International Film Festival, the Golden Angel Award during the Hollywood China-USA Film Festival, and was featured as the opening film of Beijing International Sport Film Week.Also in 2007, our television series Special Mission received a viewership rating of 4% of the entire Chinese market when it was broadcast on China Central Television (“CCTV”), Channel 8. The television rating system in China is similar to the system operating in most Western countries, in that it uses audience research to gauge viewership size and composition data, which is then used to determine the price for commercial slots.The main television research service in China has developed a national, provincial and municipal audience measurement network with a total sample size of over 25,000 households that tracks 24-hour viewing data for almost 700 major stations across the country.A single national ratings point represents 1% of the total population of televisions in China tuned to a particular program. Our revenue sources include sales of broadcast rights for television series, sales of broadcast rights for films, and advertising and title sponsorship sales for television series. Our revenues for the fiscal years ended June 30, 2009 and 2008 were as follows: Year Ended June 30 Invisible Wings $ $ Special Mission - $ Lotus Lantern Prequel $ - Total Revenues $ $ Below is a summary of some of our more successful programming that we have already released: Invisible Wings – A 90 minute feature film, this motivational drama describes the story of a 15-year old Chinese girl who lost her arms in an accident, and whose mother was diagnosed with schizophrenia and anxiety.The young girl’s love for her mother motivates her to apply herself diligently to her studies and athletics.She also takes care of her mother while battling her disabilities.The girl overcomes all odds and wins a medal in the Chinese national games for the disabled and represents her country at the Paralympics. In 2007, Invisible Wings received the Outstanding Children’s Film and Outstanding Young Actress awards during the 12th Film Ornamental Column Awards, the Golden Elephant Award during the Indian International Film Festival, the Golden Angel Award during the Hollywood China-USA Film Festival, and was featured as the opening film of Beijing International Sport Film Week. Special Mission – A 40-episode television series with each episode lasting 40 minutes, Special Mission is a war drama that focuses on the actions of members of the Chinese military intelligence community as they fight against the Japanese army which invaded China.The series describes various characters who sacrificed their lives in order to protect their country and uncover the plans of the Japanese forces. Lotus Lantern Prequel – A 46 episode television series with each episode lasting 52 minutes, Lotus Lantern Prequel is a drama based on traditional Chinese mythology that describes the story of God Erlang, a popular mythological figure, who battles through adversity and many enemies to reunite with his mother and younger sister. After being broadcast on CCTV-8 in April 2009, Lotus Lantern Prequel achieved a first-run audience rating of 3.9% during prime time and was syndicated on many Chinese regional television stations. 24 We plan to invest approximately $6,574,000 in producing and distributing one new film and five new television series over the next 15 months, including Doctor County Mayor, which we plan to release on CCTV in 2010.We anticipate raising sufficient capital for these expenditures through debt or equity financing as well as engaging in joint venture productions with other established production companies.We have not yet entered into any negotiations regarding joint venture financing arrangements, however we are currently planning the structure of these arrangements and anticipate entering into and completing negotiations for our planned projects over the next several months.In the event that no equity financing, debt financing or joint venture financing is available to us, we anticipate delaying the production of our planned programming until such time as sufficient financing is available to us to continue developing our projects. The following table summarizes the approximate quarterly calendar periods during which we anticipate our planned programming will undergo various stages of production. As of the date of this Prospectus each of our planned films and television series is progressing according to this schedule; however, we may decide to invest in additional projects or decide not to invest in some of our planned projects for a variety of reasons, including the nature of our future business activities and our ability to raise capital from various sources. Television Series Development Pre-Production Production Post-Production Distribution Doctor County Mayor complete complete complete complete Q2, 2010 Song of Old People Home complete Q1, 2010 Q3, 2010 Q3, 2010 Q4, 2010 Infinitude Sky complete complete Q2, 2010 Q3, 2010 Q4, 2010 Last Xiongnu (Huns) Q1, 2010 Q1, 2010 Q2, 2010 Q3, 2010 Q4, 2010 Six Men’s Disasters in Tang Dynasty Q1,2010 Q3, 2010 Q4, 2010 Q1, 2011 Q2, 2011 Pantaloon is a Tree Q1, 2010 Q3, 2010 Q4, 2010 Q1, 2011 Q2, 2011 This one film and five television series will require an approximate total investment of $11,950,000, of which we plan to contribute approximately $6,574,000.We anticipate that we will cooperate with other investors to secure the remaining funding in order to limit our financial participation and risk exposure.We also plan on raising additional financing through the sale of our debt or equity securities in order to meet our obligations with respect to these projects.There can be no assurance that we will be able to secure the funding required to complete these projects. The following is a summary of the estimated expenditures involved in producing our planned programming and our anticipated financial contribution to each incomplete project: Television Series Number of Episodes Total Investment ($) Percentage Involvement Amount of our Financial Contribution ($) Song of Old People Home 1 (Film) Infinitude Sky 30 50 Last Xiongnu (Huns) TBD 20 Six Men’s Disasters in Tang Dynasty TBD 75 Pantaloon is a Tree TBD 67 Television Series Estimated Expenses and Amount of our Financial Contribution by Stage of Production ($) Development Pre-Production Production Post-Production Distribution Song of Old People Home 22,500 (22,500) 60,000 (60,000) 562,500 (562,500) 67,500 (67,500) 22,500 (22,500) Infinitude Sky 60,000 (30,000) 210,000 (105,000) 2,400,000 (1,200,000) 240,000 (120,000) 90,000 (45,000) Last Xiongnu (Huns) 90,000 (18,000) 210,000 (42,000) 2,340,000 (468,000) 270,000 (54,000) 90,000 (18,000) Six Men’s Disasters in Tang Dynasty 60,000 (45,000) 210,000 (157,500) 2,400,000 (1,800,000) 240,000 (180,000) 90,000 (67,500) Pantaloon is a Tree 44,000 (29,480) 154,000 (103,180) 1,760,000 (1,179,200) 176,000 (117,920) 66,000 (44,000) 25 As described above, we plan to undertake the development and production of our programming through a series of different stages from development to post-production.Once we have completed post-production, we intend to distribute the finished projects as described in the Distribution Methods section, below, at which time we expect to generate revenues from their sale to television networks and distributors.The various stages of the production process can be summarized as follows: Development Stage This is the initial stage during which we develop and research a concept.We undertake market research and hold focus groups to establish whether demand exists for a particular type of programming.Once we receive positive feedback on a concept we instruct our writers to produce a plot of the program based on suggestions from the focus groups and the results of our market research.Alternatively, we can acquire original works or rights to adapt classic works, both from China and abroad, that we believe will be marketable to the Chinese market.If we complete any such acquisition, we generally produce a plot based on the work which may be further revised as we continue developing the project.The plot provides a basic outline of the program and provides a foundation upon which our writers can produce a screenplay or script. Our plot is then reviewed by our development committee.This committee is made up of recognized television and film professionals in China as well as members of our local Shaan’Xi Province Administration of Radio, Film and Television (“ARFT”) agency, who are responsible for approving the programming for distribution to television stations.By having a development committee in place, we hope to avoid producing works that will either not be granted government approval for distribution, will be too difficult to produce or will not be attractive to television stations and viewers. Once we have decided upon the basic plot for a project, we determine its production schedule, a rough budget and terms of financing.We may provide the financing directly or through a joint venture with one or more third parties interested in participating in the project.Potential investors include advertisers and distributors, home video publishers and private investors.Currently, we partner primarily with such investors to provide the financing required to develop our television programming, but we also plan on raising capital through the sale of our debt or equity securities. The development stage usually takes six months to several years, subject to our market research, co-production negotiations and script judgment from focus groups and the development committee. Pre-Production Stage The next stage involves developing a detailed script or screenplay based on the basic plot outline produced in the first stage of the process.The script generally incorporates all of the themes and major characteristics of the outline while taking into account production scenarios.Our scripts and screenplays are based on our own original work as well as adaptations of books, musical works, folklore and classic Chinese or international stories. We hire part-time writers who work out of our offices to create the screenplays and scripts for our television series and films.Occasionally, we also purchase completed screenplays and scripts from suppliers such as professional writers, other film producers or the general public. After the screenplay or script is finalized, our financial department plans the investment budget and our film and television series production center prepares a detailed production plan and searches for a suitable director, production manager and executive producer, as well as actors and crew.The production manager is responsible for executing all facets of production, the executive producer supervises the production process and the director is responsible for the actors, crew and cinematography. This part of the process generally takes one to two months depending on the complexity of the script and the production. 26 Production Stage This stage deals with the actual filming of the television series or film.The director, actors and crew gather at a studio at our offices, at a sound stage we rent out or that is provided by one of the production partners, or at another location to film a particular scene or scenes.Our involvement in this stage is minimal unless modifications to the script or screenplay must be made.Currently, we outsource the principal photography and filming of the various scenes to the Xi’An Television Production Center.We do not directly employ any directors, actors or crew. Depending on the complexity of the project, the production stage can last up to six months for a television series and up to three months for a film. Post-Production Stage Once production has wrapped up, we are responsible for coordinating all of the tasks required to produce a finished product for television or the cinema.We assign an editor to assemble the various pieces of film and determine scene transitions, and we add musical elements, subtitles, visual and/or digital effects to the television series or film.Once the editing process is complete, which takes up to three months, the director provides input on any changes and a final version of the program or film is produced Markets According to an article titled “China Film Industry Development Status” on www.chinafilm.com, the Chinese film industry generated revenues of approximately $1.2 billion from film sales during 2008.This represents an increase of 25% over sales numbers in 2007 and includes 7.15 million film screenings to an audience of 1.6 billion people.Sixty percent of the films were produced domestically in China. During early 2009, the television series department of the State Administration of Radio, Film and Television (“SARFT”) agency completed a review of the television series industry in China.They found that Chinese television stations invested approximately $800 million into the production and purchase of television series in 2008.This represents an increase of 38% compared to the amounts spent in 2007. Additionally, according to www.people.com.cn, Chinese film and television series producers generated revenue of approximately $440 million by exporting their productions outside of China. The Chinese government has also provided figures on the type of programming that is popular in China.Below is a table, gathered from www.china.com, comparing the types of programming shown on Chinese television during the specified years as well as the percentage of total viewership per program type: To June 30, 2008 % ofTotal Programs Aired % of Total Viewership % ofTotal Programs Aired % of Total Viewership % ofTotal Programs Aired % of Total Viewership Series 24 News/Current Affairs Variety Shows The major purchasers of television series are regional and national television stations.The demand for such programming from other media providers, such as internet television stations who distribute programs through an internet connection or directly onto a client’s mobile phone, is limited, and as such we have not considered producing programs intended for these types of media. Since the major regional and national television networks are subject to heavy government influence, we develop our television series and films with this consideration in mind.Generally, we plan to focus on topics that the government supports, such as revolutionary history or modern Chinese culture, which will make our programming more attractive for networks such as CCTV to broadcast and release through their stations. 27 Distribution Methods After we complete the production and editing of a film or television series, we must file an application for approval to broadcast the program with the SARFT agency.Once we are granted approval and provided with a broadcasting permit for the film or series, we are free to distribute the program, which, in the case of a television series, we normally begin following the completion of one or two episodes. Our main customers include the following networks: ● CCTV; ● Hunan Satellite Television; ● Jiangsu Satellite Television; ● Zhejiang Satellite Television; ● Jiangxi Satellite Television; ● Anhui Satellite Television; and ● all the other provincial broadcast television networks in China. CCTV is the major state television broadcaster in mainland China.It has a network of 19 channels that broadcast different programs and is accessible to more than one billion viewers.The programming on Channels 1 and 8 of the CCTV network is most closely aligned with the characteristics of our films and television series.Once our programming is televised on CCTV, regional television networks regularly purchase the same programming to use for their television stations. We distribute our films and television series primarily through our direct sales channel.Occasionally, we may also use the services of an outside distributor to facilitate sales to a wider range of customers.However, even though we devote a significant amount of our resources to ensuring that the programming we produce appeals to our customers and have had success distributing it in the past, there can be no assurance that any film or television series we produce will be purchased by any distributors or television networks. Competition We face competition from various television and film production companies ranging from small, private businesses to large, state-sponsored enterprises.Some of our major competitors include China Film Group, Huayi Brothers Media Group and PolyBona Film Distribution Co. Many of our competitors have longer operating histories, better brand recognition and greater financial resources than we do.In order for us to successfully compete in our industry we will need to: ● develop highly marketable programming; ● continue developing our relationships with major television networks; and ● increase our financial resources. However, there can be no assurance that even if we do these things we will be able to compete effectively with the other companies in our industry. 28 As of December 2008, there were approximately 300 film and television producers registered in China, with approximately 270 operated by the private sector and 30 that were state-owned.Among these, approximately one-third had not produced any films or television series between 2006 and 2008, and the majority of the others only produced an average of two to three films or series per year.The film and television industry in China is highly de-centralized and there are no truly dominant producers with whom we must compete. We believe that we will be able to compete effectively in our industry because of a successful product development strategy that we have already used to produce profitable programming.Our past productions have been successful due to the detailed production process and strategy described above as well as the strong relationships we have forged with television networks. We also attempt to increase the probability that our programming will be profitable and will be purchased by television networks by having all of our concepts vetted by our programming committee.This committee is comprised of established professionals in the Chinese film and television industry as well as members of the examination team of the Shaan’Xi Province ARFT agency, which provides approval for programming to be distributed to television networks.We believe that having our programming vetted by this committee increases our competitiveness in the industry and the chance that any television series or film we produce will be approved by the government and subsequently purchased by one or more television networks. Additionally, we have established relationships with actors, directors and production agencies through previous collaborations, and have created cooperative relationships with the major television station in the city of Xi’An and the Xi’An Television Production Center that have provided us with access to partners of theirs as well as major television networks throughout the country.This resulted in our television series, Special Mission, being distributed to over 90% of the television stations throughout China. Intellectual Property We have not filed for any protection of our name or trademark.Since we produce film and television scripts and screenplays, we develop and sell intellectual property regarding these productions.Our intellectual property rights are protected to the fullest extent permitted by Chinese law.The following is a list of films and television series in which we hold, or used to hold, intellectual property rights: Name Programming Type Current Intellectual Property Ownership Invisible Wings Film No (Sold) Special Mission TV Series Yes Lotus Lantern Prequel TV Series Yes Lucky Chicken TV Series Yes Hard Corps TV Series Yes Tianshan Urgency Action TV Series Yes Drive Dragon Gate TV Series Yes Lover’s Grief TV Series Yes Plum Blossom Archives TV Series Yes Gongtan Ancient Town of China Documentary Yes Doctor County Mayor TV Series Yes Fox-Hunting TV Series No (Sold) Desert Love Story TV Series No (Sold) Song of Old People Home Film Screenplay Yes Infinitude Sky TV Series Script Yes Last Xiongnu (Huns) TV Series Script Yes Six Men’s Disasters in Tang Dynasty TV Series Script Yes Pantaloon is a Tree TV Series Script Yes We also own the copyright of our logo and all of the contents of our website, www.xatvm.com. 29 Research and Development We did not incur any research and development expenses during the years ended June 30, 2009 and 2008.All costs incurred in connection with the development of our film and television series were capitalized as film costs on our balance sheet.Our total film costs were $1,767,152 (of which $1,172,240 was held for sale) and $2,557,583 at June 30, 2009 and 2008, respectively. Reports to Security Holders We are subject to the reporting and other requirements of the Exchange Act and we intend to furnish our shareholders with annual reports containing financial statements audited by our independent auditors and to make available quarterly reports containing unaudited financial statements for each of the first three quarters of each year. The public may read and copy any materials that we file with the SEC at the SEC's Public Reference Room at treet, NE, Washington, D.C. 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC.The address of that site is www.sec.gov. Government Regulations Regulation on Screenplay (Outline) Keeping On Record and Film Management enacted by the SARFT on April 3, 2006 This regulation affects the following two procedures we undertake: ● before producing a film, the producer of the film is required to submit the screenplay to the local Provincial AFRT for backup and record keeping, and if the film deals with subjects pr themes of historical or revolutionary importance, the screenplay must be supervised and approved by the SARFT; and ● each film produced in China must be submitted to the examination committee of SARFT, which examines the film’s content and decides whether the film should be allowed to be broadcast in China.Films that receive approval receive a Film Public Show Permit and Film Examination Written Decision designation, and without this designation, a film cannot be aired on television in China and will therefore not be distributed. Effect on our operations.We need to submit any films we produce to the SARFT for approval prior to their distribution and broadcasting.It generally takes approximately two or three months to complete the examination, and it may take longer if we receive comments that we must revise the film in some way.Since we work with a number of individuals who form part of the SARFT examination group, we limit the risk of not receiving broadcast approval or being required to revise our scripts and screenplays.However, if revisions are required or a screenplay is rejected, this could increase our costs of production and impact our profitability. Regulations on Radio and Television Program Production and Operation Management enacted by the SARFT on June 15, 2004 This regulation states that all Chinese enterprises operating in the business of radio and television program production must acquire a Permit Certificate of Radio and Television Program Production and Operation.The regular term of this license is two years and it may be renewed every two years.Additionally, the regulation specifies that television series may only be produced by companies or entities that have received a Permit Certificate distributed by the SARFT. 30 Effect on our operations.We currently hold the appropriate Permit Certificate, and as such we are qualified to operate a film and television program production business in China.Renewing the Permit Certificate is a very straightforward process and we do not anticipate that it will cost us much or have a significant effect on our operations. Regulation on Radio Television Management enacted by the State Council on August 1, 1997 This regulation was enacted to provide guidance on establishing Chinese radio and television stations as well as planning and constructing radio and television networks under the supervision of the SARFT.The regulation also states that radio and television programs may not be produced by companies or entities that do not hold the relevant Permit Certificate, that radio and television programs may not be broadcasted without the approval of the SARFT and that any companies or entities that act in violation of these regulations will face regulatory action. Effect on our operations.This is a general administrative regulation relating to all radio and television programming companies.We currently comply with all of the requirements of the regulation and if at any time we do not possess any specific permits that may be required, we plan to locate cooperative companies that do and partner with them to produce of our films and television series. Environmental Regulations We are not aware of any material violations of environmental permits, licenses or approvals that have been issued with respect to our operations.We expect to comply with all applicable laws, rules and regulations relating to our business, and at this time, we do not anticipate incurring any material capital expenditures to comply with any environmental regulations or other requirements. While our intended projects and business activities do not currently violate any laws, any regulatory changes that impose additional restrictions or requirements on us or on our potential customers could adversely affect us by increasing our operating costs or decreasing demand for our products or services, which could have a material adverse effect on our results of operations. Employees We currently have 47 employees including our Chief Financial Officer and Chief Executive Officer.We engage seven of the employees on a full-time basis and 40 on a part-time basis. Description of Property We currently rent two offices totaling 1,321 square meters in area, each of which serves a different business purpose: ● Production Center: Room B 2802, Yiyuange Building B, Huashuo Garden, No. 190, Wenyi Road, Yanta District, Xi’An, Shaan’Xi Province, China, with an area of 209 square meters.We rent this office from our shareholder Zheng Shao Kang at a cost of approximately $1,000 per month; and ● Corporate Office: 12/F Building D, Chang An International Plaza, No. 88 Nanguanzheng Street, Beilin District, Xi’An, Shaan’Xi Province, China, with an area of 1,112 square meters.We rent this office at a cost of approximately $18,300 per month. For the year ended June 30, 2009 our total rent expenses were $48,204 for all our office space, including a temporary accounting office at Room 1102, Building B, Prince Chamber, South 2nd Cycle, Yanta District, Xi’An, Shaan’Xi Province, P.R. China, with an area of 144 square meters that we no longer use and that was provided to us free of charge.All of our rental arrangements are on a month-to–month basis. 31 Legal Proceedings We are not aware of any pending or threatened legal proceedings which involve us or any of our products or services. Market for Common Equity and Related Stockholder Matters Market Information Our common stock is not traded on any exchange.Our common stock is quoted on OTC Bulletin Board under the trading symbol “CHND.OB”.We cannot assure you that there will be a market in the future for our common stock. OTC Bulletin Board securities are not listed and traded on the floor of an organized national or regional stock exchange.Instead, OTC Bulletin Board securities transactions are conducted through a telephone and computer network connecting dealers.OTC Bulletin Board issuers are traditionally smaller companies that do not meet the financial and other listing requirements of a national or regional stock exchange. Since our common stock was approved for quotation on the OTC Bulletin Board on September 19, 2008 there have been no trades in our stock. Holders As of April 21 , 2010 there were 67 holders of record of our common stock. Dividends To date, we have not paid dividends on shares of our common stock and we do not expect to declare or pay dividends on shares of our common stock in the foreseeable future.The payment of any dividends will depend upon our future earnings, if any, our financial condition, and other factors deemed relevant by our Board of Directors. Equity Compensation Plans As of April 21 , 2010 we did not have any equity compensation plans. Financial Statements We have including the following sets of financial statements in this registration statement: ● our unaudited interim financial statements for the period ended December 31, 2009 starting on page F-1; and ● the audited financial statements of Vallant for the years ended June 30, 2009 and June 30, 2008, the private company which we acquired pursuant to the share exchange that closed on November 30, 2009. 32 Financial Statement Index CHINA MEDIA INC. Consolidated Financial Statements (Expressed in US dollars) Consolidated Balance Sheets as of December 31, 2009 and June 30, 2009 (Unaudited) F-1 Consolidated Statements of Operations for the three and six months ended December 31, 2009 and 2008 (Unaudited) F-2 Consolidated Statements of Cash Flows for the six months ended December 31, 2009 and 2008 (Unaudited) F-3 Notes to the Consolidated Financial Statements (Unaudited) F-4 VALLANT PICTURES ENTERTAINMENT CO., LTD. Consolidated Financial Statements (Expressed in US dollars) Report of Independent Registered Public Accounting Firm F-7 Consolidated Balance Sheets as of June 30, 2009 and 2008 F-8 Consolidated Statements of Operations for the years ended June 30, 2009 and 2008 F-9 Consolidated Statement of Change in Stockholders’ Equity for the years ended June 30, 2009 and 2008 F-10 Consolidated Statements of Cash Flows for the years ended June 30, 2009 and 2008 F-11 Notes to the Consolidated Financial Statements F-12 33 CHINA MEDIA, INC. Consolidated Balance Sheets December 31, 2009 (Unaudited) December31, June30, Assets Current assets: Cash $ $ Accounts receivable, net of allowance of $35,724 and $35,724, respectively Notes receivable 2,985, 345 - Total current assets Fixed assets, net Intangible assets, net Other assets Assets held for sale - Film costs Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued liabilities Short term debt - Due to related parties Total current liabilities Stockholders’ equity Common Stock, $0.00001 par value—authorized, 180,000,000shares; issued, 39,750,000 and 39,743,000; outstanding, 39,750,000 and 39,743,000 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total Vallant Pictures Entertainment Co., Ltd stockholders' equity Non-controlling interest Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these financial statements. F-1 CHINA MEDIA INC. Consolidated Statements of Operations (Unaudited) Three Months Ended December31, Six Months Ended December31, Revenue $ $ - $ $ - Cost of revenues - - Gross profit - Selling, general and administrative Depreciation and amortization expense Total operating expenses Net loss Less: Net loss attributable to non-controlling interest Net loss attributable to Vallant Pictures Entertainment Co., Ltd Other comprehensive income (loss) Foreign currency translation Comprehensive loss ) Less: comprehensive loss attributable to non-controlling interest Comprehensive loss attributable to Vallant Pictures Entertainment Co., Ltd $ ) $ ) $ ) $ ) Net loss per share basic and diluted $ Weighted average number of shares outstanding basic and diluted 39,743,000 The accompanying notes are an integral part of these financial statements F-2 CHINA MEDIA INC. Consolidated Statements of Cash Flows (Unaudited) SixMonthsEnded December31 Operating activities: Net loss $ ) $ ) Adjustments to reconcile net income (loss ) to net cash used in operating activities: Depreciation expense Amortization expense - intangible Contributed Rent Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other current assets - Film costs - Accrued expenses ) ) Net cash provided by (used in) operating activities ) Investing activities: Collections of note receivable - Loans made to others ) - Net cash (used in) investing activities ) - Financing activities: Proceeds from due to related parties Net cash provided by (used in) financing activities Effect of exchange rate changes on cash and cash equivalents NET DECREASE IN CASH $ ) $ ) CASH AT BEGINNING OF PERIOD $ $ CASH AT END OF PERIOD $ $ Supplemental information Interest paid $ - $ - Income taxes paid $ - $ - Supplemental disclosure of non-cash investing and financing activities: Short term debt offsets accounts receivable $ $ - The accompanying notes are an integral part of these financial statements F-3 CHINA MEDIA INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) December31, 2009 1. Organization, Basis of Presentation and Significant Accounting Policies The accompanying unaudited interim consolidated financial statements of China Media, Inc. (“We” or the “Company”), have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s annual financial statements for the years ended June 30, 2009 and 2008 included in Form 8-K filed on December 23, 2009. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the consolidated financial statements which would substantially duplicate the disclosure contained in the audited financial statements for the years ended June 30, 2009 and 2008 included in this document have been omitted. Share Exchange On July 7, 2009, Fullead Overseas Limited, a company incoporated under the laws of the British Virgin Islands (the “Buyer”), entered into a share purchase agreement (the “Share Purchase Agreement”), pursuant to which the Buyer agreed to purchase a total of 32,500,000 shares of the Company’s common stock, representing 85% of the total issued and outstanding shares of common stock of the Company on a fully-diluted basis. Bin Li, the Company’s Director, is the owner and sole Director of the Buyer. On September 16, 2009, the Company entered into a share exchange agreement (the “Share Exchange Agreement”) with Vallant Pictures Entertainment Co., Ltd., a company incorporated under the laws of the British Virgin Islands (“Vallant”) and Bin Li, the Company’s Director and the former sole shareholder of Vallant.According to the terms of the Share Exchange Agreement, the Company agreed to acquire the sole issued and outstanding common share of Vallant from Bin Li in exchange for 7,000 shares of the Company’s common stock. China Media Inc. (the “Company”) formerly Protecwerx Inc., was incorporated in the State of Nevada on October 16, 2007. On November 30, 2009, the Company closed the transactions contemplated by the Share Exchange Agreement and acquired Vallant Pictures Entertainment Co., Ltd., a company incorporated under the laws of the British Virgin Islands (“Vallant”)as its wholly owned subsidiary.Vallant has entered into a series of contractual obligations with Xi’An TV Media Co., Ltd., a company incorporated under the laws of the People’s Republic of China (“Xi’An TV”) that is engaged in the business of producing and developing television programming for the Chinese market, as well as the holders of 62.61% of the voting shares of Xi’An TV. We had 39,743,000 shares of our common stock issued and outstanding before the closing of the transactions contemplated by the Share Exchange Agreement.Upon the closing of the transactions, we issued 7,000 shares of our common stock to Bin Li, our Director and the former sole shareholder of Vallant.Mr. Li is the beneficial owner of 2,000,000 additional shares of our common stock.The 7,000 shares were issued in reliance upon an exemption from registration pursuant to Regulation S promulgated under the Securities Act of 1933, as amended (the “Securities Act”).Currently, there were 39,750,000 shares of our common stock issued and outstanding. The share exchange is being accounted for as a reverse merger, since the former sole shareholder of Vallant, Bin Li, acquired the majority of the Company’s common stock with the aim of completing the share exchange with Vallant, and Vallant is deemed to be the accounting acquirer in the reverse merger.Consequently, the assets and liabilities and the historical operations that will be reflected in the consolidated financial statements for periods prior to the Share Exchange Agreement will be those of Vallant and will be recorded at the historical cost basis.After the completion of the Share Exchange Agreement, the Company’s consolidated financial statements will include the assets and liabilities of Vallant, the historical operations of Vallant and its subsidiaries from the closing date of the Share Exchange Agreement. F-4 Principles of Consolidation The consolidated financial statements include the accounts of the Company and Xi’An TV, which is a variable interest entity with the Company as the primary beneficiary. In accordance with United States generally accepted accounting principles (“GAAP”) regarding “Consolidation of Variable Interest Entities”, the Company identifies entities for which control is achieved through means other than through voting rights (a "variable interest entity" or "VIE") and determines when and which business enterprise, if any, should consolidate the VIE. The Company evaluated its participating interest in Xi’An TV Media and concluded it is the primary beneficiary of Xi’An TV Media, a variable interest entity. The Company consolidated Xi’An TV Media and all significant intercompany transactions and balances have been eliminated. Use of Estimates The preparation of financial statements in conformity with United States generally accepted accounting principles (“GAAP”) requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes, including estimates of ultimate revenues and ultimate costs of film and television product, estimates of product sales that will be returned and the amount of receivables that ultimately will be collected, the potential outcome of future tax consequences of events that have been recognized in the Company’s financial statements and loss contingencies. Actual results could differ from those estimates. To the extent that there are material differences between these estimates and actual results, the Company’s financial condition or results of operations will be affected. Estimates are based on past experience and other assumptions that management believes arereasonable under the circumstances, and management evaluates these estimates on an ongoing basis. Recent Accounting Developments Effective July 1, 2009, in accordance with U.S. GAAP, the Company adopted the standard on consolidation as it relates to noncontrolling interests. The standard changed the accounting and reporting for minority interests, which were recharacterized as noncontrolling interests and classified as a component of equity. The standard requires retrospective adoption of the presentation and disclosure requirements for existing minority interests. All other requirements of the standard will be applied prospectively. In June 2009, the FASB issued authoritative guidance on the consolidation of variable interest entities, which is effective for us in fiscal 2010.The new guidance requires revised evaluations of whether entities represent variable interest entities, ongoing assessments of control over such entities, and additional disclosures for variable interests.We believe adoption of this new guidance will not have a material impact on our condensed consolidated financial statements. Other recent accounting pronouncements issued by the FASB (including its Emerging Issues Task Force), the American Institute of Certified Public Accountants, and the United States Securities and Exchange Commission did not or are not believed by management to have a material impact on the Companys present or future financial statements. 2. Related Party Transactions Mr. Dean Li, President and General Manager, had advanced approximately $130,000 to the Company during the three month period ended December 31, 2009. The shareholder loan is free of interest with no maturity date. The Company leased an office space from a related party with a monthly rent of approximately $1,000. The contributed rent for the three month period and for the six month period ended December 31, 2009 was approximately $3,000 and $6,000, respectively. F-5 3. Notes Receivable On October 16, 2009, the Company loaned ShaanXi Geothe Business Trading Ltd. approximately $1,078,000 under a three month term note. The note matures on January 15, 2010 and has an annual interest rate of 4%. The balance is past due. On July 12, 2009, the Company loaned ShaanXi Railroad Transportation Trading Ltd. approximately $3,370,000 under a six month term note. The note matures on January 11, 2010 and has an annual interest rate of 2%. During the period ended December 31, 2009, the Company collected approximately $1,467,000. The balance is past due. 4. Assets Held for Sale In October 2009, the Company negotiated with third party buyers to sell two of its TV series at the historical costs, the costs related to these two TV series were classified as asset held for sale on the balance sheet as of June 30, 2009. The Company sold the two TV series during period ended December 31, 2009. The revenues and cost of revenues were included in the accompanying consolidated statements of operations. See Note 5 for details. 5. Revenues and Cost of Revenues The Company’s revenues by film and TV series are as follows: Period Ended December 31 Desert Love Story TV series 0 Fox Hunting TV series 0 Total 0 The Company’s cost of revenues by film and TV series are as follows: Period Ended December 31 Desert Love Story TV series 0 Fox Hunting TV series 0 Total 0 6. Subsequent Events The Company has evaluated subsequent events through the date the consolidated financial statements were issued, and has concluded that no such events or transactions took place which would require disclosure herein. F-6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Vallant Pictures Entertainment Co., Ltd. British Virgin Islands We have audited the accompanying consolidated balance sheets of Vallant Pictures Entertainment Co., Ltd. (the “Company”) as of June30, 2009 and 2008, and the related consolidated statements of income, changes in stockholders’ equity and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements of the Company referred to above present fairly, in all material respects, the financial position of the Company as of June 30, 2009 and 2008 and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ MALONE & BAILEY, PC MALONE & BAILEY, PC www.malone-bailey.com Houston, Texas November 30, 2009 F-7 Vallant Pictures Entertainment Co., Ltd Consolidated Balance Sheets 6/30/2009 6/30/2008 ASSETS Current assets Cash $ $ Accounts receivable, net of allowance of $35,724 and $35,583 at June 30, 2009 and 2008, respectively Notes receivable - Related party notes receivable - Prepaid and other current assets - Total current assets Fixed assets, net Intangible assets, net Other assets - Assets held for sale - Film costs Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Short term debt Due to related parties Total current liabilities Stockholders' equity Common stock, 1 share authorized; $1 par value; 1 share issued and outstanding, respectively 1 1 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total Vallant Pictures Entertainment Co., Ltd Stockholders' equity Non-controlling interest Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. F-8 Vallant Pictures Entertainment Co., Ltd Consolidated Statements of Operations For the years ended June 30, 2009 and 2008 Revenues $ $ Cost of revenues Gross profit Selling, general and administrative Depreciation and amortization expense Impairment loss - Operating income Other income: Interest income Net income Less: Net income attributable to non-controlling interest ) ) Net income attributable to Vallant Pictures Entertainment Co., Ltd Other Comprehensive Income Foreign currency translation Comprehensive Income $ 925,522 $ 1,803,330 Less: comprehensive loss attributable to non-controlling interest (344,773 ) (494,241 ) Comprehensive Income attributable to Vallant Pictures Entertainment Co., Ltd $ $ Net Income Per Share, Basic and Diluted $ $ Weighted Average Shares Outstanding, Basic and Diluted 1 1 The accompanying notes are an integral part of these financial statements. F-9 Vallant Pictures Entertainment Co., Ltd Consolidated Statement of Change in Stockholders' Equity For the years ended June 30, 2008 and 2009 Common Stock Additional Paid-in Capital Accumulated Other Comprehensive Income Accumulated Deficit Total Stockholders' Equity Non-controlling Interest TotalEquity Shares Par Value Balance, June 30, 2007 1 $
